DETAILED ACTION
This Office Action is in response to the applicant's arguments and amendments filed February 26th, 2021. In virtue of this communication, claims 1-15, 26, and 27 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-10, 12, 14, 15, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0164907 A1).

With respect to claim 1, Lee discloses a semiconductor device in at least Figs. 4-13, comprising: 

a buried dielectric pattern 135 in the trench 103 (see Figs. 8, 9, 13, and paragraphs 80, 81, 93); 
a silicon oxide layer 131 between the buried dielectric pattern 135 and an inner wall of the trench 103 (see Figs. 7-9, 12, and paragraphs 74-77, 93; 131 is a silicon oxide formed by the thermal oxidation of silicon film 120); and 
a polycrystalline silicon layer 123 between the silicon oxide layer 131 and the inner wall of the trench 103 (see Figs. 6, 12, and paragraphs 74, 75, 91), and
wherein the polycrystalline silicon layer 123 has a first surface in contact with the semiconductor substrate 100 and a second surface in contact with the silicon oxide layer 131 (see Figs. 6, 7, 12, and paragraphs 74-77, 91, 93).
Lee does not explicitly disclose wherein the second surface includes a plurality of silicon grains that are uniformly distributed.
However, Lee discloses in paragraph 75 that: “After the formation of the polysilicon film 123, a thermal treatment process may be performed to crystalize the polysilicon film 123 into a single crystalline structure.” Additionally, Lee discloses in paragraph 77 that “For example, the oxide layer liner 131 and the nitride liner 133 may be formed to cover conformally the structure provided with the silicon film 120. The oxide layer liner 131 may be formed by a thermal oxidation process. For example, a thermal oxidation process may be performed in a state, in which the inner wall of the trench 103 is exposed outward, by a dry oxidation using O2 or a wet oxidation using H2O.” It is noted that the polysilicon film 123 and the silicon seed layer 121 may  
Similarly, the applicant discloses in paragraph 38 of the original specification that “The crystallization process may continue until crystallization is fully achieved from the surface of the trench 103 to a surface of the amorphous silicon layer 121 (e.g., a surface opposite to that which faces the trench 103). In an implementation, the crystallization process may cause silicon grains of the polycrystalline silicon layer 123 to contact a single crystalline silicon substrate (or the semiconductor substrate 100), and silicon grains may be uniformly distributed on a surface of the polycrystalline silicon layer 123.” Additionally, the applicant discloses in paragraph 39 of the original specification that “For example, silicon grains may be prevented from growing non-uniformly, which could otherwise occur due to their migration in the amorphous silicon layer 121. For example, during the crystallization process, an extremely small amount of H2O, O2, O3, or oxygen radicals may be provided onto the surface of the amorphous silicon layer 121. In an implementation, the amorphous silicon layer 121 may be annealed under an oxygen plasma atmosphere, and oxygen radicals may be generated and adsorbed on the surface of the amorphous silicon layer 121.” 
Therefore, the semiconductor device of Lee and that of the instant application are identical because they were produced by identical or substantially identical processes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second surface of Lee would include a plurality of silicon grains that are uniformly distributed because the semiconductor devices of Lee and the instant application are produced by identical or substantially 

With respect to claim 2, Lee discloses the device as claimed in claim 1, wherein a surface roughness of the second surface is substantially the same as a surface roughness of the first surface (see Figs. 4 and paragraphs 45, 46, 53, 75, 143; uniform thickness understood to result when the top and bottom surface have substantially the same surface roughness).

With respect to claim 5, Lee discloses the device as claimed in claim 1, wherein the silicon oxide layer 131 is thicker than the polycrystalline silicon layer 123 when measured in a same direction (see Figs. 7, 8, and paragraphs 75, 85; 131 is thicker than 123 at the bottom surface of the trench 103 because 123 is only formed on the sidewalls of the trench 103). It is noted that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).



With respect to claim 8, Lee discloses the device as claimed in claim 1, wherein: the polycrystalline silicon layer 123 extends along a sidewall of the trench 103 toward a top surface of the semiconductor substrate 100, and the polycrystalline silicon layer 123 has a first thickness on the sidewall of the trench 103 and a second thickness on the top surface of the semiconductor substrate 100 (see Figs. 6, 11, and paragraphs 75, 91).
Lee does not explicitly disclose the second thickness being different from the first thickness.
However, it is well known in the art that the thickness of a layer is an average value with variations of +/- 3 sigma. And, in semiconductor technology the surface of any layer has a layer thickness based on 3 sigma variations in layer thickness. Therefore, one of ordinary skill in the art would know that the thickness of the polycrystalline silicon layer of Lee would also be an average value with +/- 3 sigma thickness variations that would result in some part of the second thickness of the polycrystalline silicon layer to be different from another part of the first thickness of the polycrystalline silicon layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the polycrystalline silicon layer of Lee, which has a thickness not greater than 10 nm, would have a second thickness different from the first thickness because it is well known in the art that the thickness of a layer is 
Additionally, it is noted that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 9, Lee discloses a semiconductor device in at least Figs. 4-13, comprising: 
a semiconductor substrate 100 that includes a trench 103 defining an active region 101 (see Figs. 4, 10 and paragraphs 66-69, 88); 
a buried dielectric pattern 135 in the trench 103 (see Fig. 8, 9, 13, and paragraphs 80, 81, 93); 
a silicon oxide layer 131 between the buried dielectric pattern 135 and an inner wall of the trench 103 (see Figs. 7-9, 12, and paragraphs 74-77, 93; 131 is a silicon oxide formed by the thermal oxidation of silicon film 120); 
a polycrystalline silicon layer 123 between the silicon oxide layer 131 and the inner wall of the trench 103 (see Figs. 6, 12, and paragraphs 74, 75, 91); 
a conductive line 143 that is in the semiconductor substrate 100 and runs across the active region 101 (see Fig. 13 and paragraphs 94-96; 143 is in the semiconductor substrate in at least as much as is 143 in Fig. 3A of the instant application); 

a plurality of impurity regions 150 in the active region 101 on opposite sides of the conductive line 143 (see Fig. 13 and paragraphs 94, 96, 97), and
wherein the polycrystalline silicon layer 123 has a first surface in contact with the silicon oxide layer 131 (see Figs. 6, 7, 12, and paragraphs 74-77, 91, 93).
Lee does not explicitly disclose wherein the first surface includes a plurality of silicon grains that are uniformly distributed.
However, Lee discloses in paragraph 75 that: “After the formation of the polysilicon film 123, a thermal treatment process may be performed to crystalize the polysilicon film 123 into a single crystalline structure.” Additionally, Lee discloses in paragraph 77 that “For example, the oxide layer liner 131 and the nitride liner 133 may be formed to cover conformally the structure provided with the silicon film 120. The oxide layer liner 131 may be formed by a thermal oxidation process. For example, a thermal oxidation process may be performed in a state, in which the inner wall of the trench 103 is exposed outward, by a dry oxidation using O2 or a wet oxidation using H2O.” It is noted that the polysilicon film 123 and the silicon seed layer 121 may constitute a silicon film 120 formed on the inner wall of the trench 103 (see Figs. 5, 6, and paragraph 74 of Lee). 
Similarly, the applicant discloses in paragraph 38 of the original specification that “The crystallization process may continue until crystallization is fully achieved from the surface of the trench 103 to a surface of the amorphous silicon layer 121 (e.g., a surface opposite to that which faces the trench 103). In an implementation, the crystallization process may cause silicon grains of the polycrystalline silicon layer 123 to contact a single crystalline silicon substrate (or the semiconductor substrate 100), and silicon grains may be uniformly distributed on a surface of the polycrystalline silicon layer 123.” Additionally, the applicant discloses in paragraph 39 of the original specification that “For example, silicon grains may be prevented from growing non-uniformly, which could otherwise occur due to their migration in the amorphous silicon layer 121. For example, during the crystallization process, an extremely small amount of H2O, O2, O3, or oxygen radicals may be provided onto the surface of the amorphous silicon layer 121. In an implementation, the amorphous silicon layer 121 may be annealed under an oxygen plasma atmosphere, and oxygen radicals may be generated and adsorbed on the surface of the amorphous silicon layer 121.” 
Therefore, the semiconductor device of Lee and that of the instant application are identical because they were produced by identical or substantially identical processes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first surface of Lee would include a plurality of silicon grains that are uniformly distributed because the semiconductor devices of Lee and the instant application are produced by identical or substantially identical processes and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I).



With respect to claim 12, Lee discloses the device as claimed in claim 9, wherein the gate dielectric layer 141 is in contact with a portion of the polycrystalline silicon layer 123 and a portion of the silicon oxide layer 131 (see Fig. 13 and paragraphs 91, 95, 96; 141 in contact with 131 by way of 123).

With respect to claim 14, Lee discloses the device as claimed in claim 9, wherein the silicon oxide layer 131 is thicker than the polycrystalline silicon layer 123 when measured in a same direction (see Fig. 7, 8, and paragraphs 75, 85; 131 is thicker than 123 at the bottom surface of the trench 103 because 123 is only formed on the sidewalls of the trench 103). It is noted that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

With respect to claim 15, Lee discloses the device as claimed in claim 9, wherein a width of the active region 101 is less than a width of the trench 103 (see Fig. 4 and paragraph 69).

With respect to claim 26, Lee discloses the device as claimed in claim 1. 
Lee does not explicitly disclose wherein the polycrystalline silicon layer is prepared by: performing a deposition process at a first temperature range to form an amorphous silicon layer on a surface of the semiconductor substrate including the trench; and performing a crystallization process on the amorphous silicon layer at a second temperature range while providing H2O, O2, O3, or oxygen radicals on a surface of the amorphous silicon layer to form the polycrystalline silicon layer, the second temperature range being different from the first temperature range. However, this limitation is a product-by-process limitation.
The applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). 
In this case, the cited limitations failed to distinguish the claimed structure from the patented because Lee discloses a polycrystalline silicon layer 123 and the polycrystalline silicon layer 123 of Lee is located between the oxide layer 131 and the inner wall of the trench 103 (see rejection of claim 1 above and Lee: Figs. 6, 12, and paragraphs 74, 75, 91). 

With respect to claim 27, Lee discloses the device as claimed in claim 9.
2O, O2, O3, or oxygen radicals on a surface of the amorphous silicon layer to form the polycrystalline silicon layer, the second temperature range being different from the first temperature range. However, this limitation is a product-by-process limitation.
The applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). 
In this case, the cited limitations failed to distinguish the claimed structure from the patented because Lee discloses a polycrystalline silicon layer 123 and the polycrystalline silicon layer 123 of Lee is located between the oxide layer 131 and the inner wall of the trench 103 (see rejection of claim 1 above and Lee: Figs. 6, 12, and paragraphs 74, 75, 91).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0164907 A1) in view of Yang et al. (US 2009/0072294 A1; hereinafter Yang).

With respect to claim 3, Lee discloses the device as claimed in claim 1.
Lee does not explicitly disclose wherein the second surface has a surface roughness of 0.1 Å to 10 Å. However, Lee discloses forming the polycrystalline silicon layer using Si3H8 gas (see paragraphs 46-48, 75).
Yang discloses a semiconductor device wherein a second surface (of a polysilicon layer) has a surface roughness of 0.1 Å to 10 Å (see paragraphs 15, 16). Similarly, Yang discloses forming the polycrystalline silicon using Si3H8 gas (see paragraphs 15, 16).
The polycrystalline silicon layers of Lee and Yang are identical because they were produced by identical or substantially identical processes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second surface of Lee would have include a surface roughness of 0.1 Å to 10 Å because the polycrystalline silicon layers of Lee and Yang are produced by identical or substantially identical processes and products of identical structure or chemical composition, or produced by identical or substantially identical processes, cannot have mutually exclusive properties (see MPEP 2112.01 I).

With respect to claim 13, Lee discloses the device as claimed in claim 9.
Lee does not explicitly disclose wherein the first surface has of the polycrystalline silicon layer has a surface roughness of 0.1 Å to 10 Å. However, Lee discloses forming the polycrystalline silicon layer using Si3H8 gas (see paragraphs 46-48, 75).
3H8 gas (see paragraphs 15, 16).
The polycrystalline silicon layers of Lee and Yang are identical because they were produced by identical or substantially identical processes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first surface of the polycrystalline silicon layer of Lee would have include a surface roughness of 0.1 Å to 10 Å because the polycrystalline silicon layers of Lee and Yang are produced by identical or substantially identical processes and products of identical structure or chemical composition, or produced by identical or substantially identical processes, cannot have mutually exclusive properties (see MPEP 2112.01 I).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0164907 A1) in view of Tseng et al. (US 2003/0054608 A1; hereinafter Tseng).

With respect to claim 4, Lee discloses the device as claimed in claim 1, wherein: the semiconductor substrate 100 includes silicon substrate, and the polycrystalline silicon layer 123 is in direct contact with the silicon substrate (see Figs. 4-6 and paragraphs 50, 72-75; at least a part of 123 is in direct contact with 100 at the bottom of 103).

Tseng discloses a semiconductor device wherein a semiconductor substrate 100 is a single crystalline silicon substrate (see Fig. 1 and paragraph 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor substrate of Lee would be a single crystalline silicon substrate as taught by Tseng because single crystalline silicon substrates are well known in the art and it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill (see MPEP 2144.07).

With respect to claim 11, Lee discloses the device as claimed in claim 9, wherein: the semiconductor substrate 100 includes silicon substrate, and the polycrystalline silicon layer 123 is in direct contact with the silicon substrate (see Figs. 4-6 and paragraphs 50, 72-75; at least a part of 123 is in direct contact with 100 at the bottom of 103).
Lee does not explicitly disclose wherein the semiconductor substrate is a single crystalline silicon substrate.
Tseng discloses a semiconductor device wherein a semiconductor substrate 100 is a single crystalline silicon substrate (see Fig. 1 and paragraph 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor substrate of Lee would be a single crystalline silicon substrate as taught by Tseng because single crystalline silicon .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0164907 A1) in view of Bonser et al. (US 2005/0196928 A1; hereinafter Bonser).

With respect to claim 6, Lee discloses the device as claimed in claim 1.
Lee does not explicitly disclose a discontinuous native oxide layer that is locally positioned between the semiconductor substrate and the first surface of the polycrystalline silicon layer.
Bonser discloses a semiconductor device in at least Figs. 5 wherein a relatively bare silicon surface rapidly forms an inconsistent native oxide (see Fig. 5 and paragraph 18). Additionally, it is well known in the art that native oxide forms on the surface of bare silicon (see MPEP 2144 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a discontinuous native oxide layer would be locally positioned between the semiconductor substrate and the first surface of the polycrystalline silicon layer of Lee based on the teachings of Bonser and the knowledge of one of ordinary skill in the art because it is well known in the art that a relatively bare silicon surface rapidly forms an inconsistent native oxide (see Bonser: paragraph 18).

Response to Arguments
Applicant's arguments filed February 26th, 2021 have been fully considered but they are not persuasive.
The applicant argues on pages 9 and 10 of the response with respect to independent claims 1 and 9 that “First, an amorphous silicon layer is formed directly on inner walls of a trench at a first temperature range, then the amorphous silicon layer undergoes a rapid thermal annealing process at a second temperature range (different from the first temperature range) to crystallize the amorphous silicon and form the polycrystalline silicon layer.” The argument continues on page 11 of the response stating that “the method of preparing the polycrystalline silicon layer including uniformly distributed silicon grains includes depositing an amorphous silicon layer, and then crystallizing the amorphous silicon layer to form the polycrystalline silicon layer.” 
In response to applicant's argument that the polycrystalline silicon layer of the Lee reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., requiring an amorphous silicon layer to be formed directly on inner walls of a trench at a first temperature range, and requiring the amorphous silicon layer to undergo a rapid thermal annealing process at a second temperature range different from the first temperature range to crystallize the amorphous silicon to form the claimed polycrystalline silicon layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829